UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) – April 21, 2015 GILLA INC. (Exact Name of Registrant as Specified in its Charter) NEVADA 000-28107 88-0335710 (State or other jurisdiction of (Commission (IRS Employer incorporation) File Number) Identification Number) 15540 Biscayne Blvd, North Miami, Florida 33160 (Address of principal executive offices) (416) 843-2881 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act o Soliciting material pursuant to Rule 14a-12 under the Exchange Act o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 8.01Other Events. On April 21, 2015, Gilla Inc. (“Gilla” or the “Company”) announced that it had received a lead purchase order from an established cigarette and tobacco manufacturer (the “Client”) with access to over 150,000 points of distribution across North America and the world. The Company will be providing the Client with a custom white-label solution, which includes e-liquids, vaporizers and displays for point of sale under the Client’s preferred brand. The initial order consists of only e-liquid products and display cases and is for over 130,000 bottles that will be manufactured in the USA. A copy of such press release is attached hereto as Exhibit 99.1 and incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (d)Exhibits Exhibit No.Description Press Release dated April 21, 2015 from Gilla Inc. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GILLA INC. Dated: April 24, 2015 By: /s/ J. Graham Simmonds Name:J. Graham Simmonds Title:Chief Executive Officer 3
